DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks filed 4/1/22.    Claims 2, 12, and 19 are amended.  Claims 11 and 18 have been canceled.  Claims 2-10, 12-17 and 19-21 remain pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Umar Baksh on June 30, 2022.

The application has been amended as follows: 
Cancel claims 8-9 and 21.  
Replace Claim 2 with the following language: 

	2.	(Currently Amended) A method comprising:
	determining, by a computer system comprising one or more computer processors coupled to at least one memory, a first document;
	determining a clinical trial identifier associated with the first document;
	determining a first task identifier for a first task to be completed in association with the first document, wherein the first task is execution of the first document;
	generating a task completion request;
	automatically generating a signature page configured to be electronically signed using an electronic device;
	determining that the first document has been electronically signed;
	generating a completed task record; 
	storing, at a database, the first document in a set of documents associated with the clinical trial identifier;
determining a second document;
determining that the second document is a duplicate of the first document; and
discarding the second document by automatically causing an electronic version of the second document to be deleted from the database.

Replace Claim 12 with the following language: 
	12.	(Currently Amended) A system comprising:
memory configured to store computer-executable instructions; and
	at least one computer processor configured to access the memory and execute the computer-executable instructions to:
		determine a first document;
		determine a clinical trial identifier associated with the first document;
	determine a first task identifier for a first task to be completed in association with the first document, wherein the first task is execution of the first document;
		generate a task completion request;
	receive an indication from a mobile device indicating that the first document has been electronically signed;
automatically determine, using the indication, that the first document has been electronically signed;
		determine that the first task has been completed;
		generate a completed task record; [[and]]
	store, at a database, the first document in a set of documents associated with the clinical trial identifier;
	determine a second document;
	determine that the second document is a duplicate of the first document; and
	discard the second document by automatically causing an electronic version of the second document to be deleted from the database.


Allowable Subject Matter
Claims 2-7, 10, 12-17, and 19-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. The claims are directed to a specific improvement to the way computers operate.  The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem.  The additional limitations of automatically generating a signature page upon an electronic signature and the automatic discarding of the electronic version of a document from the dataset are specific technological steps that improve electronic remote monitoring and dynamic document management in a clinical trial.  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest domestic prior art of record Schmidt (9,378,205) teaches determining a clinical trial identifier associated with the first document (Schmidt; Col. 10, lines 64-66) and storing the first document in a set of documents associated with the clinical trial identifier (Schmidt; Col. 19, lines 14-18). 

Damboritz (2015/0269508) teaches determining a first task identifier for a first task to be completed in association with the first document; generating a task completion request; determining that the first task has been completed; and
generating a completed task record (Damboritz; Fig. 4, para. [0006] teaches providing a task list where the task list includes an indication of a task to be performed by a user in a clinical setting; Fig. 4 and para. [0068] teach an interface for providing a task list; Para. [0041] further teaches user interactions including indicating that the task has been performed and selecting a “complete” button associated with the task)

The closest foreign prior art of record Bermingham (EP 1903752 A1) teaches a clinical trial data management system that receives clinical trial data and provides an indexed image file. 

The closest non-patent literature of record McFadden (McFadden, Eleanor.  Management of Data in Clinical Trials.  John Wiley & Sons, Dec. 14, 2007.  Pgs. 6-8 Coordinating Center) teaches a coordinating center as the place where data forms are collected, quality control is done and data are computerized and analyzed. 

	However, the closest prior arts of record, alone or in combination, do not expressly teach: 
automatically generating a signature page configured to be electronically signed using an electronic device and determining first document has been electronically signed;
determining a second document is a duplicate of the first document; and discarding the second document by automatically causing an electronic version of the second document to be deleted from the database.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/1/22